Opinion by
Mr. Justice Williams,
The appéllant was surety upon the bond of William M. Doner, guardian of Annie L. Doner. His principal, after being cited so to do, settled his account as guardian, and a balance of about sixteen hundred dolíais was found in his hands. The appellant excepted to this account and the balance found due thereon, on the ground that his principal at the time of his appointment as guardian was one of the administrators of the estate of his ward’s father.
The appointment was made in violation of the act of March -29, 1832, P. L. 190, which distinctly declares that no executor or administrator shall be appointed, by the orphans’ court, guardian' of a minor having an interest in the estate under the care of such executor or administrator. The position of the-appel*303lant is that the appointment was for this reason void, and the bond given for the faithful discharge of his duties as guardian by the appointee was invalid and is now incapable of enforcement. There can be no doubt that the appointment was in violation of law. It ought never to have been made, and we have no doubt that if the facts ha.d been brought to the attention of the orphans’ court it would not have been made. But William M. Doner, by reason of this illegal appointment, secured the possession of the infant’s estate and gave bond with sureties, one of whom is the appellant, to account for the estate of his ward so far as it should come to his hands. He was liable to be removed at any time, by the revocation of his appointment and the appointment of a person in his stead who was legally competent to act, but upon such removal he would be bound to turn over the estate of his ward to his successor, and the orphans’ court could compel him to do so. He would be liable also for his acts done as guardian while acting under his appointment, not only to his ward, but to all persons interested, and such liability could be enforced in the same manner as though his appointment had been properly made. It is clear therefore that he was subject to the jurisdiction of the orphans’ court and was rightly cited to state and settle his account. For the balance due upon it he is liable in the same manner that any guardian is liable. He may be proceeded against personally or upon his bond; and his sureties will be liable for the balance remaining in the hands of their principal.
For this reason they have a right to be heard when the question of the amount of that balance is being investigated and determined in the orphans’ court. But neither the guardian nor his sureties can be heard to deny his liability for money of his ward actually received by him on the ground that he ought not to have been appointed. The bond was given after and because of the appointment, for the purpose of qualifying the appointee to act. The extent of the liability of the sureties depends on what may happen after the appointment. The questions in which they are interested are: What has the guardian received for which he is bound to account ? Has he expended it in a proper manner ? If a balance remains in his hands what is its amount ? And when these are answered the amount of their liability is ascertained. In this case the balance has been prop*304erly ascertained. Whether Doner should have been appointed is not now the question. He was appointed. He assumed to act under the appointment. He has the money of his ward still in his hands, and if he does not pay it over his sureties may properly be called upon to do so for him.
The decree of the orphans’ court is affirmed.